O’Malley, J. (dissenting).
A member of the bar, who has been punished for contempt, fined $250, and sentenced to thirty days’ imprisonment, seeks leave to appeal to the Court of Appeals from our order of affirmance of a determination of the Appellate Term, which affirmed an order of the justice of the Municipal Court who imposed the sentence. That justice has since died and application to him for amelioration of the sentence is no longer possible. Without permission from this court, no appeal lies.
The affirmance was by a divided court, two justices dissenting and voting for a reversal, in an opinion stating grounds which to them seemed sufficient. These justices are still of the same opinion and, in a case where the consequences are so serious, the matter should be reviewed by our court of last resort, even though the decision of the majority is correct and would meet with affirmance on appeal.
I, therefore, dissent and vote to grant leave.
Untermyer, J., concurs.
Motion for leave to appeal to the Court of Appeals denied.